Per Curiam:
Opinion Having carefully reviewed the facts in this case, we conclude that the court below erred in denying support to the wife., The record does not establish the husband’s contention that his wife engaged in conduct which would entitle him to a divorce. His refusal to support her, therefore, was not warranted. Commonwealth ex rel. Mandell v. Mandell, 184 Pa. Superior Ct. 179, 133 A. 2d 235 (1957).
Accordingly, the order of the lower court is reversed and the case is remanded for the fixing of an appropriate order of support.